 



EXHIBIT 10.1

SUMMARY OF EXECUTIVE COMPENSATION

On February 10, 2005, the Compensation Committee of the Board of Directors of
Stoneridge, Inc. (the “Company”) approved the annual base salaries (for fiscal
year 2005) of the Company’s executive officers after a review of performance and
competitive market data. The following table sets forth the annual base salary
levels of the Company’s Named Executive Officers (which officers were determined
by reference to the Company’s proxy statement, dated March 11, 2005) and of the
Company’s Chief Financial Officer (who commenced employment with the Company in
September 2004) paid in 2004 and to be paid in 2005.

Also, on February 10, 2005, the Compensation Committee authorized the payment of
annual incentive (i.e., bonus) awards to each of the Company’s executive for the
year ended December 31, 2004. The bonuses paid to the executive officers are
also set forth below.

                      Base Salary   Bonus Name and Position   Year   ($)   (S)
Gerald V. Pisani,
  2004   417,500   300,000
President and Chief Executive Officer
  2005   510,000    
 
           
Edward F. Mosel,
  2004   249,917   160,000
Executive Vice President and Chief Operating Officer
  2005   330,000    
 
           
Joseph M. Mallak,
  2004   72,917   90,000
Vice President and Chief Financial Officer
  2005   270,000    
 
           
Thomas A. Beaver,
  2004   236,000   115,000
Vice President of Global Sales and System Engineering
  2005   250,000    
 
           
Mark J. Tervalon,
  2004   202,974   120,000
Vice President and General Manager Stoneridge Electronics Group
  2005   235,000    
 
           
D.M. Draime
  2004   200,000   150,000
Chairman of the Board of Directors
  2005   200,000    

 